With reference to the above entitled action that after evidentiary hearings held December 11th, 1995 and December 18th, 1995, a three-member trial court made the following findings and were so entered into the record as follows:
JUDGMENT
Judgment may enter in the case of Fairfield Development Company against the City of Bridgeport, Docket Number: 323517.
The committee finds that the fair market value of the property in question as of the date of taking, is: $580,000.00.
There is a deficiency of $30,000.00; the city having deposited $550,000.00 on the date of taking which was accepted; and in addition to the deficiency of $30,000.00 the plaintiffs are entitled to a statutory rate of interest on the amount of $30,000.00,. to the date of payment.
To this should be added the testimony of the plaintiff's appraiser in the amount $500.00 and his appraisal of $2,000.00.
Dated at Bridgeport, Connecticut, December 18th, 1995
Milton H. Belinkie, S.T.R.
Frank S. Meadow, S.T.R. CT Page 274
Hugh C. Curran, S.T.R.